DETAILED ACTION
This Office Action is in response to the communication(s) filed on 6/03/2021.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
 With regards to the arguments of the prior art not disclosing the newly amended subject matter, see rejection below with respect to paragraph 0065.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 13-15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Whitney et al. (US 2011/0270509 A1), in view of Surnilla et al. (US 2004/0144360 A1).
Regarding claim 10, Whitney discloses a method for improving torque actuation response, comprising: actuating fuel and air actuators coupled to an engine to achieve a built-up torque reserve value (paragraph 0065-0066); concurrent with actuating the fuel and air actuators, retarding spark timing based on the determined spark retard amount to achieve a desired engine output torque (paragraph 0065-0066), wherein the spark retard amount is based on a built up reserve torque value (torque reserve is based on a throttle opening amount which ultimately produces a predicted torque request which the spark retard is partly based on, see paragraph 0065-0066), a torque fraction value which is a function of the indicated torque value (immediate torque request) and the total torque request (predicted torque request) (see at least paragraph 0065).

Whitney appears silent as to wherein the built-up torque reserve can be achieved by running the engine lean.
	Surnilla teaches wherein the built-up torque reserve can be achieved by running the engine lean (paragraph 0037) in order to increase engine efficiency.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to modify the reference of Whitney to having the Built-up torque reserve being achieved by the engine running lean in order to increase engine efficiency.
Regarding claim 13, Whitney further discloses wherein the built-up torque reserve is based on activation of various combinations of relatively fast and relatively slow torque actuators (see at least paragraph 0003, 0024, 0050-0061, 0065).
Regarding claim 14, Whitney further discloses wherein the relatively fast actuators include fuel injection and spark timing actuators and the relatively slow actuators include air actuators (see at least paragraph 0003, 0024, 0050-0061).
Regarding claim 15, Whitney discloses a system for improving torque actuation response, comprising: a control system configured to: actuate fuel and air actuators coupled to an engine to achieve a built-up torque reserve value (paragraph 0065-0066); and retard spark timing based on a determined spark retard amount to achieve a desired engine output torque concurrent with actuating the fuel and air actuators (paragraph 0065-0066), wherein the spark retard amount is based on a built up reserve torque value (torque reserve is based on a throttle opening amount which ultimately produces a predicted torque request which the spark retard is partly based on, see paragraph 0065), a torque fraction value which is a function of the indicated torque value (immediate torque request) and the total torque request (predicted torque request) (see at least paragraph 0065).
Whitney discloses the invention above.

	Surnilla teaches wherein the built-up torque reserve can be achieved by running the engine lean (paragraph 0037) in order to increase engine efficiency.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to modify the reference of Whitney to having the Built-up torque reserve being achieved by the engine running lean in order to increase engine efficiency.
Regarding claim 17, Whitney further discloses wherein the built-up torque reserve is configured to meet anticipated future or supplemental torque demands from one or more vehicle systems (see at least paragraph 0066).
Regarding claim 19, Whitney further discloses wherein the control system is configured to actuate one or more of relatively fast torque actuators and relatively slow torque actuators to achieve the built-up torque reserve value (paragraph 0065).
Regarding claim 20, Whitney further discloses wherein the relatively fast actuators include fuel injection and spark timing actuators and the relatively slow actuators include air actuators (see at least paragraph 0003, 0024, 0050-0061).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO EN MO whose telephone number is (571)272-9970. The examiner can normally be reached Monday-Friday 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XIAO EN MO/Primary Examiner, Art Unit 3747